March 4, 1924. The opinion of the Court was delivered by
This is an appeal from a verdict directed in favor of plaintiff against the defendant by his Honor, Judge DeVore. The exceptions, seven in number, raise three points:
Did his Honor err in holding that claim and delivery proceedings were a proper remedy in this cause? These exceptions are overruled. The tenant is not in possession of the property claimed, but an outsider. The authority *Page 553 
of Hamilton v. Blanton, 107 S.C. 142; 92 S.E., 275, fully sustains Judge DeVore's ruling.
Second. Should his Honor have directed a verdict in favor of the defendant, upon the ground that the defendant was an innocent purchaser for value without notice? These exceptions are overruled. There is an entire absence of proof to sustain the contention of the defendant that he was an innocent purchaser for value.
Third. Did his Honor err in permitting the plaintiff to amend his complaint? These exceptions are overruled. It being entirely in the discretion of his Honor, and in furtherance of justice, it in no manner changed the nature of the cause of action, but conformed the allegation of the complaint to the proof in the case.
The defendant testified that he had the cotton, could identify it, and by turning it over to the plaintiff could comply with the verdict of the jury.
All exceptions are overruled, and judgment affirmed.
MESSRS. JUSTICES COTHRAN and MARION concur.
MR. CHIEF JUSTICES GARY did not participate.
MR. JUSTICE FRASER disqualified.